Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “the at least one jag part is between the two flat parts”, which is unclear. Since claim 6 (included in the scope of claim 7) defines at least two jag parts, one associated with each of the first and second extended parts, it is unclear if this quoted limitation refers to each of the at least one jag parts defined in claim 6, or just one of the two jag parts, and if the limitation refers to each of the two flat parts, or just one set of the defined flat parts. The claim is addressed as at least one jag part, and just any two flat parts, until further clarification.
Claim 11 recites “close to the first end” and “close to the second end”. The term “close” in claim 11 is a relative term which renders the claim indefinite. The term “close” 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-3, 6, 7, 9-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Watkins (US 20200146482).
Regarding claim 1, Watkins discloses an environmentally friendly straw (100) for easy disassembly (figs. 9, 11-15), comprising: 

a second straw half body (104), having a second extended part (portion shown in figs. 9 and 15 to the left of or shown above portion 108, which include 106 and 128 as shown in figs. 7 and 15) that extends from a bottom of the second straw half body (see fig. 15), and detachably coupled (as shown in figs. 11-15, addressed as “the second straw half body being detachably coupled to the first straw half body…”) to the first straw half body to commonly form a hollow tubular body (shown in fig. 8), 
wherein the first straw half body is separated from the second straw half body when an external force is applied to the first extended part and the second extended part (similar to illustration in fig. 11, first and second straw half bodies can be pulled apart), respectively.

Regarding claim 2, Watkins discloses the environmentally friendly straw for easy disassembly as claimed in claim 1, wherein the first extended part (107) and the second extended part (106) each have an arc surface part (see fig. 9).

Regarding claim 3, Watkins discloses the environmentally friendly straw for easy disassembly as claimed in claim 2, wherein the first extended part and the second extended part each have two flat parts (see figs. 7 and 15: opposing flat parts at 110 on 102 and the surface of 104 touching 110), and the arc surface part is between the two 

Regarding claim 6, Watkins, as modified, discloses the environmentally friendly straw for easy disassembly as claimed in claim 1, wherein the first extended part and the second extended part (parts shown in figs. 9 and 15) each have at least one jag part (pointy cross section portion 116 on 104, and pointy cross section radially inward of 114 on 102 that is adjacent 116; see fig. 8 and 15).

Regarding claim 7, Watkins, as modified, discloses the environmentally friendly straw for easy disassembly as claimed in claim 6, wherein the first extended part and the second extended part (first and second extended parts shown in figs. 9 and 15) each have two flat parts (opposing flat parts at 118 on item 104, and adjacent opposing flat parts on item 102 that is adjacent 118; see fig. 8), and the at least one jag part (pointy cross section radially inward of 114 on 102) is between the two flat parts (on 118).

Regarding claim 6 in the alternative, Watkins, as modified, discloses the environmentally friendly straw for easy disassembly as claimed in claim 1, wherein the first extended part and the second extended part (parts shown in figs. 9 and 15) each have at least one jag part (pointy cross section at tip 107, 106; see fig. 7 and 15).



Regarding claim 9, Watkins discloses the environmentally friendly straw for easy disassembly as claimed in claim 1, wherein the first extended part and the second extended part each have an inclined part (see fig. 15: respective incline parts between 110/128 and tip of 107/106).

Regarding claim 10, Watkins discloses the environmentally friendly straw for easy disassembly as claimed in claim 1, wherein the first straw half body (102) comprises a first end and a second end opposite to each other (see fig. 8) and has a first connection part (114) located at the first end and a second connection part (114) located at the second end, the second straw half body (104) comprises a third end and a fourth end opposite to each other (see fig. 8) and has a third connection part (116) located at the third end and a fourth connection part (another 116 opposing the previously cited part 116) located at the fourth end, the first connection part (114) is detachably connected to the third connection part (116), and the second connection part (another portion 114) is detachably connected to the fourth connection part (116).

Regarding claim 11, Watkins discloses the environmentally friendly straw for easy disassembly as claimed in claim 1, wherein the first straw half body (102) comprises a first end and a second end opposite to each other (at 114/172; see fig. 8) and has a first bonding area (114) located on an inner surface thereof and close to the first end and a second bonding area (another portion 114) located on the inner surface and close to the second end, the second straw half body comprises a third end and a fourth end opposite to each other (opposing parts 116; see fig. 8) and has a third bonding area (outer surface area 120, adjacent 116) located on an outer surface thereof and close to the third end and a fourth bonding area (outer surface are 120, adjacent 118; see fig. 8) located on the outer surface and close to the fourth end, the first bonding area is adapted to wrap the third bonding area (see fig. 8), and the second bonding area is adapted to wrap the fourth bonding area (see fig. 8).

Regarding claim 12, Watkins discloses the environmentally friendly straw for easy disassembly as claimed in claim 1, wherein the first extended part (107) is disposed on the bottom of the first straw half body along an extending direction of the first straw half body, and the second extended part (106) is disposed on the bottom of the second straw half body along an extending direction of the second straw half body (portions 107, 106 relative to the rest of the straw body shown in figs. 14-15 and 20).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watkins (US 20200146482) in view of Oas (US D520292).
Regarding claim 4, Watkins does not teach that the first extended part (107) and the second extended part (106) each have a plane part and two inclined parts, the plane part is between the two inclined parts, such that the first extended part and the second extended part each form a trapezoid. 
However, Oas shows are draw in figures 2-4 that utilize an extended part at the bottom of the straw having a plane part (flat horizontal tip) being between two inclined parts such that the extended part form a trapezoid shape shown in fig. 4. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the trapezoid shape shown in Oas for each of the first and second extended parts, since there is no invention in merely Eskimo Pie Corp. v. Levous et al., 3 USPQ 23. In this case, the two extended parts 107 and 106 taught by Watkins have the same function as the two extended parts in the claimed invention, i.e. allowing user to manipulate the two parts to pull the two half bodies apart for disassemble (see Watkins, fig. 11), and modifications to change the shape, from rounded tip to a trapezoidal shape tip of the first and second extended parts does not change this function on the straw. 

Regarding claim 5, Watkins, as modified, discloses the environmentally friendly straw for easy disassembly as claimed in claim 4, wherein the first extended part and the second extended part each have two flat parts (Watkins portions 110 on item 102 and portion engaging with 110, shown in fig. 7), and the trapezoid (portions 107 and 107 in Watkins, as modified in view of Oas to have trapezoid shape, the trapezoid shaped tip portions would be between the two part parts at 110, see Oas’s fig. 4 and Watkins’ figures 7, 15) is between the two flat parts.

In the alternative, claims 6-7, and also claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watkins (US 20200146482) in view of Marouthis (US 20140263718), additional evidence is provided via reference Chang (US 20170332814).
Regarding claims 6-7 in the alternative, Watkins, as modified, discloses the environmentally friendly straw for easy disassembly as claimed in claim 1, but does not explicitly teach the first extended part and the second extended part (parts shown in 
However, Marouthis discloses a straw in the same field of endeavor, wherein the straw includes an extended part 20 provided with two flat parts at 24 or at 26, and a jag part at 22 said to be useful for hygiene purposes as described in paragraph 36. 
Since Watkins shows in figures 9-10 that the extended part can be provided on one or on both straw half bodies, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Watkins to incorporate the teachings of Marouthis to utilize the extended part shaped with a jag part between two flat parts on one or on each of the first and second straw half body. Doing so would make the straw more versatile as it can be used for hygiene purposes described in Marouthis paragraph 36. Additional advantage of jag parts on straw is to penetrate sealing films on beverage containers, as evidenced in figure 8 of reference Chang (US 20170332814) showing versatility of adding multiple jag parts to the straw.

Regarding claim 8, Watkins, as modified, discloses the environmentally friendly straw for easy disassembly as claimed in claim 6. Marouthis does not explicitly describe an angle of the at least one jag part is between 30 degrees and 60 degrees. However, figure 3 of Marouthis appear to show a sharp angle of the jag part that could be between 30 and 60 degrees. 
Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158. The examiner can normally be reached 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/TUONGMINH N PHAM/Primary Examiner, Art Unit 3752